185 F.2d 239
UNITED STATES of America, Appellantv.E. D. ARMSTRONG, Administrator of the Estate of Robert M. Armstrong, deceased, Appellee.
No. 10757.
United States Court of Appeals Sixth Circuit.
November 6, 1950.

Appeal from the United States District Court for the Western District of Tennessee at Memphis; Marion Speed Boyd, Judge.
N. Vaden, U. S. Atty., Memphis, Tenn., for appellant.
John Brown, Edward N. Vaden, Memphis, Tenn., Newell A. Clapp, H. G. Morison, and Morton Hollander, Washington D. C., John R. Gilliland, Memphis, Tenn., J. C. Rutschman, Jr., Memphis, Tenn., for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of the record, briefs and arguments of counsel, and upon consideration thereof it appears to the court that there is no reversible error upon the record.


2
It is therefore ordered and adjudged that the judgment entered in the District Court and herein appealed from be and the same is in all things affirmed.